Citation Nr: 1137672	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ankle degenerative joint disease (DJD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps  (USMC) from November 1987 to December 1994.  The appellant also had Army National Guard (ARNG) membership from June 1997 to June 2002. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2004 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part declined to reopen the appellant's claim of entitlement to service connection for left ankle DJD.  The appellant filed a notice of disagreement with these denials later in March 2004 and subsequently perfected his appeal in October 2004.  Jurisdiction of the appellant's claims was subsequently transferred to the North Little Rock, Arkansas, RO. 

In January 2006, the appellant presented sworn testimony during a personal hearing in Little Rock, Arkansas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the appellant's claims file. 

In April 2006, the Board, in part, reopened and remanded the appellant's claim of entitlement to service connection for left ankle DJD.  The Board in October 2009 issued a decision, in part, denying service connection for left ankle DJD.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court, or CAVC) in disagreement with this October 2009 denial of claim.  The Court issued a September 2010 Order which vacated the Board's October 2009 decision to the extent of its denial of service connection for left ankle DJD, and remanded the appeal for action consistent with the parties' Joint Motion for Remand (Joint Motion).  

The Board notes that the appellant is currently unrepresented in his appeal before the Board.  The Veteran had formerly been represented by Virginia Girard-Brady, Attorney at Law, of ABS Legal Advocates P.A., (hereinafter, Virginia Girard-Brady or "ABS") who handled the appellant's appeal to the Court resulting in the Joint Motion for Remand approved by the September 2010 Court Order.  However, subsequent actions and inactions by the appellant result in his currently being unrepresented in his appeal, as explained below.  

The appellant also had initiated an appeal in September 2010 in disagreement with the initial rating assigned with the RO's July 2010 grant of service connection for an anxiety disorder.   See 38 C.F.R. § 20.201 (2011) (notice of disagreement).  In the course of that appeal, on September 27, 2010, the Veteran submitted a signed document informing, relevantly,

Please note [ABS] only represent me on my left ankle condition.  They do not represent me on an issue not before the CAVC.

The Veteran thus effectively withdrew authority of ABS to represent him in the appeal of an initial rating for an anxiety disorder.  ABS thereafter on December 13, 2010, submitted a substantive appeal to perfect the Veteran's appeal of the claim for a higher initial rating for an anxiety disorder, apparently unaware that its representative authority as to that issue had been revoked.  Under 38 C.F.R. § 20.600  (2011), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  This necessarily includes the right to revoke power of attorney from any representative he has appointed.  Thus, because as of September 27, 2010, ABS no longer had authority to represent the appellant for the anxiety disorder initial rating claim or its appeal, ABS's December 13, 2010 submission may not be recognized as a substantive appeal to perfect the appellant's appeal of the claim for a higher initial rating for an anxiety disorder.  The Veteran did not timely submit a substantive appeal as to that issue, either within one year of the date of mailing of the July 2010 decision assigning a 10 percent initial rating with the grant of service connection, or within 60 days of the October 2010 Statement of the Case continuing the 10 percent initial rating.  38 C.F.R. § 20.302 (2011).  Accordingly, the claim for a higher initial rating for service-connected anxiety disorder is not in appellate status before the Board.  38 C.F.R. § 20.200 (2011).   

Additionally, ABS in a letter dated December 16, 2010, notified VA at the RO that it was withdrawing its representation of the Veteran "in his claim for disability benefits before the Department of Veterans Affairs."  This withdrawal of representation was not asserted as limited to the anxiety disorder initial rating claim.  The RO in January 2010 accordingly sent Virginia Girard-Brady a responsive letter informing that VA had revoked her status as the appellant's power of attorney (POA).  

The RO in March 2011 issued a letter to the appellant informing that "there appears to be some discrepancy regarding who actually represents you."  The letter requested a response from the appellant to clarify representation "before we can proceed with appellate review."  The appellant was afforded applicable choices including self-representation, representation by an accredited Veterans Service Organization (VSO), or representation by a private attorney or agent.  38 C.F.R. § 20.600.  The appellant was provided VA Forms 21-22 and 21-22a, and informed of his choices in making an appropriate appointment.  He was also informed that he was being afforded 30 days in which to make or clarify his choice, and that if he did not do so it would be presumed that he was choosing to represent himself.  The appellant did not reply to this March 2011 request.  Accordingly, the appellant is unrepresented in his current appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has contended that the his current left ankle DJD originated in service with an ankle sprain suffered during training, with persistent symptoms from service to the present.  The Veteran was afforded an August 2006 VA examination addressing the question of etiology of that disorder as related to service.  However, the examiner's opinion has been found lacking by the October 2009 Court-approved Joint Motion because the examiner failed to appropriately consider cognizable assertions of the Veteran that he had symptoms of left ankle disability continuously from service to the present.  Such assertions are evidence of "continuity of symptomatology," which may support a grant of service connection in lieu of evidence of chronicity of disability shown in service.  See 38 C.F.R. § 3.303(b) (2011) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  

Pursuant to the October 2009 Court-approved Joint Motion, the Board must obtain a further VA examination addressing the Veteran's claimed left ankle DJD and its etiology as related to service, with the examiner appropriately considering the question of continuity of symptomatology as alleged by the appellant potentially supporting current left ankle DJD having had its origin in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the appropriate opportunity to submit additional evidence or argument in furtherance of his claim.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Thereafter, afford the Veteran a new VA examination by an orthopedic specialist, to address the nature and etiology of the Veteran's left ankle DJD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following:

a.  The examiner should be specifically informed that the prior VA examination addressing the Veteran's left ankle DJD for compensation purposes was deemed inadequate because the examiner failed to properly consider the Veteran's assertions of continuity of symptomatology from service to the present as potentially supporting the presence of a chronic disability from service to the present, even in the absence of corroborating medical evidence of such chronicity over time, and even where there is a long interval of time without treatment for disability of the left ankle.  That said, the examiner must exercise his or her own best medical judgment in determining whether the Veteran's claimed left ankle DJD in fact had its origin in service.  In so doing, the examiner must of necessity weigh the credibility and weight of the Veteran's assertions of continuity of symptomatology.
 
b.  The examiner should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left ankle DJD developed in service or is otherwise causally related to service, or whether such development or causation is unlikely (i.e., less than a 50-50 probability).  The Veteran had active military service within the United States Marine Corps from November 1987 to December 1994.  In providing this opinion, the examiner should carefully review service and post-service medical records, as well as lay statements and other relevant evidence as contained within the claims file.  

c.  The examiner should consider all pertinent evidence and the credibility of such evidence. When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions. 

d.  All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so. 

3. Thereafter, readjudicate the remanded claim de novo.  If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him with a SSOC and an appropriate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

